Case 4:19-cr-00573 Document1 Filed on 08/08/19 in TXSD Page 1of1
UNITED STATES DISTRICT COURT

United States Courts

SOUTHERN DISTRICT OF TEXAS sere Dotnet of Texas

HOUSTON DIVISION AUG 08 2019

UNITED STATES OF AMERICA David J. Bradley, Clerk of Court
Vv. .
CRIMINALNo. 4:1ICLS 73
MICHAEL BLAKE HUFF
Defendant
INFORMATION

THE UNITED STATES ATTORNEY CHARGES THAT:

Count One
False Statement

On or about January 9, 2019, in the Houston Division of the Southern District of Texas,

MICHAEL BLAKE HUFF

did willfully and knowingly make a materially false, fictitious, and fraudulent statement and
representation in a matter within the jurisdiction of the executive branch of the Government of the
United States, in the Southern District of Texas, by telling Special Agent Quo Carothers of the
Department of Alcohol, Tobacco and Firearm and Explosives that two FNH, model 249S, 5.56
caliber rifles and two Barrett .50 caliber rifles (four rifles total) he owned were missing without his
knowledge. The statement was false because, as MICHAEL BLAKE HUFF then and there knew,
he had sold the firearms.

In violation of Title 18, United States Code, Section 1001(a)(2).

RYAN K, PATRICK
United States Attorney

By: oO :
TE L. BASILE
Assistant United States Attorney

 
